[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re L.S., Slip Opinion No. 2020-Ohio-955.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-955
                                         IN RE L.S.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as In re L.S., Slip Opinion No. 2020-Ohio-955.]
Appeal dismissed as having been improvidently accepted.
   (No. 2019-0054―Submitted February 25, 2020―Decided March 17, 2020.)
               APPEAL from the Court of Appeals for Ottawa County,
                 Nos. OT-17-021 and OT-17-025, 2018-Ohio-4758.
                                  _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and FISCHER, DONNELLY, and STEWART, JJ., concur.
        KENNEDY and DEWINE, JJ., dissent and would affirm the judgment of the
court of appeals.
        FRENCH, J., dissents.
                                  _________________
        Timothy Young, Ohio Public Defender, and Timothy B. Hackett, Assistant
Public Defender, for appellant, L.S.
                            SUPREME COURT OF OHIO




       James J. VanEerten, Ottawa County Prosecuting Attorney, and Barbara
Gallé Rivas, Assistant Prosecuting Attorney, for appellee, state of Ohio.
       Mark A. Stanton, Cuyahoga County Public Defender, and Robert B.
McCaleb and Rachel Kalayjian, Assistant Public Defenders; Raymond T. Faller,
Hamilton County Public Defender, and Julie Kahrs Nessler, Assistant Public
Defender; and National Juvenile Defender Center and Amanda Powell, urging
reversal for amici curiae, Cuyahoga County Public Defender’s Office, Hamilton
County Public Defender’s Office, and National Juvenile Defender Center.
                               _________________




                                         2